Citation Nr: 9904178	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from December 1946 to November 
1949 and from January 1950 to January 1954.

The veteran initially made a written request for a hearing; 
however, the veteran withdrew that request in writing and 
requested that his case be forwarded to the Board of 
Veterans' Appeals (Board).  On the subsequent Department of 
Veterans Affairs (VA) Form 9, the veteran indicated he did 
not wish to appear personally at a hearing before a member of 
the Board.   38 C.F.R. § 20.702(e), 20.704(e)(1998); 

The veteran also raised a possible claim for eczema in his VA 
Form 9; however, the veteran subsequently withdrew in writing 
that issue from consideration.  Accordingly, that issue is 
not before the Board.  

The veteran's representative asserts, and a review of the 
claims folder reveals, that a VA nose and sinus examination 
was conducted in March 1997; however, a report of that 
examination is not associated with the claims folder.   This 
issue will be addressed in the REMAND portion of this 
decision.
 

REMAND

The veteran contends he continues to suffer from headaches 
and nasal pain which cause him to miss considerable days of 
work.  The veteran further contends he has previously been 
treated with antibiotics and surgery which made his problem 
worse.  The veteran asserts that his continued symptoms 
warrant a disability evaluation in excess of the current 10 
percent rating.

As previously noted, a March 1997 VA nose and sinus 
examination was conducted; however, the report of that 
examination has not been associated with the claims folder.   
Additionally, the veteran was last afforded a VA ear, nose 
and throat MRI examination in April 1997.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  

Accordingly, the case is REMANDED to the regional office (RO) 
for the following development:

1.  The RO should contact the veteran and ask that he 
provide 
the names and addresses of all health care providers, VA 
or 
otherwise, from whom he has received treatment since
April 1997 for sinus and nose related problems.  After 
obtaining the necessary permission from the veteran, 
copies 
of any available records that are not already of record 
should 
be obtained and associated with the claims folder.

2.  The RO should attempt to locate the written report 
of the March 1997 
VA nose and sinus examination and associate it with the 
claims file.

3.  The veteran should then also be scheduled for a VA 
specialist 	
examination of his nose and sinuses in order to more 
accurately 
determine the current severity of his service-connected 
chronic
 sinusitis. The claims folder and a separate copy of 
this 
REMAND should be made available to the examiner for 
review 
prior to conduction and completion of the examination.   
All 
pertinent symptomatology and findings should be reported 
in 
detail.  The examiner should specifically identify the 
presence, 
degree and frequency, or absence of, each of the 
following:    
obstruction of the nasal passages, osteomyelitis, 
headaches, 
and/or purulent discharge/crusting.  The examiner should 
also 
summarize the frequency and severity of any episodes of 
sinusitis, stating whether the veteran requires any 
prolonged 
antibiotic treatment and whether such episodes are ever 
incapacitating.  Finally, the examiner should comment on 
the overall impairment resulting form the veteran's 
nasal/sinus 
symptomatology.   A complete rationale for all 
conclusions 
and opinions must be provided.  All such information and 
opinions, when obtained, should be made a part of the 
veteran's claims file.
 
4.  Following completion of the above, the RO should 
review 
the claims file to ensure that all of the foregoing 
requested 
development has been completed in its entirety.  In 
particular, 
the RO should review the examination report and 
requested 
opinions to ensure complete compliance with the 
directives 
of this REMAND.   Corrective procedures should be 
implemented if necessary.

5.  Thereafter, the RO should review the record and 
readjudicate the issue of entitlement to an increased 
evaluation 
for chronic sinusitis under the appropriate criteria.   
If the 
benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to 
respond
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is so notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


